UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1233



RANDY L. THOMAS,

                                              Plaintiff - Appellant,

          versus


HELMS,   MULLISS,  WICKER   PLLC;    JAMES   G.
MIDDLEBROOKS; MARK W. JOHNSON,

                                             Defendants - Appellees.


                             No. 07-1325



RANDY L. THOMAS,

                                              Plaintiff - Appellant,

          versus


HELMS,   MULLISS,  WICKER   PLLC;    JAMES   G.
MIDDLEBROOKS; MARK W. JOHNSON,

                                             Defendants - Appellees.


Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:07-cv-00052-W)


Submitted:   June 21, 2007                   Decided:   June 26, 2007


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Randy L. Thomas, Appellant Pro Se. Douglas William Ey, Jr., HELMS,
MULLISS & WICKER, PLLC, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Randy L. Thomas appeals the district court’s orders

transferring the case to a particular district court judge, denying

relief on his 42 U.S.C. § 1983 (2000) complaint, and denying his

motions for sanctions and to recuse the district court judge.            We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    Thomas v. Helms, Mullis, Wicker PLLC, No. 3:07-cv-00052-W

(W.D.N.C. Mar. 7, 2007; Apr. 3, 2007).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                    AFFIRMED




                                   - 3 -